Citation Nr: 1409281	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-12 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to September 9, 2010 for service connection for PTSD.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

A November 2009 VA mental health note stated that the Veteran described a clear correlation between his PTSD trauma reminders and onset of his headaches as well as strong psychological and physiological reactivity to trauma reminders.  As such, the issue of entitlement to service connection for headaches as secondary to service-connected PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity with difficulty establishing and maintaining effective work and social relationships.

2.  The Veteran submitted his claim for service connection for PTSD on September 9, 2010.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria are not met for an effective date earlier than September 9, 2010 for service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in September 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  Because the October 2010 rating decision granted the Veteran's claim of entitlement to service connection for his PTSD, that claim was substantiated.

The Veteran's filing of a notice of disagreement as to the initial rating and effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the Veteran's appeal as to the initial rating and effective date assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, including a description of the rating formulas for all possible schedular ratings under these diagnostic codes, as well as the regulations pertinent to the establishment of an effective date.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA outpatient treatment records, as well as lay statements from the Veteran and his family.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran indicated that he had received psychiatric treatments at the Norwich Vet Center starting on July 13, 2009, and the RO requested any records relating the Veteran from the Norwich Vet Center.  However, in October 2010, the Veteran's representative indicated that all available records are already in the claims file and requested the RO to move forward with the Veteran's claim.

The RO also provided the Veteran an appropriate VA examination in September 2010.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that the examination was adequate as the examiner discussed the history of the Veteran's PTSD, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's RO and Board hearings, the Veteran was assisted at the hearing by an accredited representative from Connecticut Department of Veterans Affairs.  The representative and the Decision Review Officer (DRO)/Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the current state of the Veteran's PTSD as well as the date of the Veteran submitted his claim for service connection for PTSD.  The hearings focused on the evidence necessary to substantiate the Veteran's claims of increased rating and an earlier effective date for service-connected PTSD.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the DRO/VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

PTSD

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for PTSD was granted in the October 2010 rating decision on appeal, and a 30 percent initial disability rating was assigned effective September 9, 2010.  The Veteran filed a timely notice of disagreement as to the initial rating assigned to his service-connected PTSD in November 2010, and perfected his appeal in April 2011.  As service connection has been established for PTSD from September 9, 2010, the rating period on appeal for the initial rating for PTSD is from September 9, 2010.  38 C.F.R. § 3.400(o)(2) (2013).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.

The pertinent competent clinical evidence of record includes a psychiatric assessment report from the Norwich Vet Center, dated in July 2009, noting the Veteran's issues related to his military experience in Vietnam.  He reported fairly frequent intrusive thoughts of Vietnam, trigged by trauma-related stimuli, sleep disturbance, nightmares, and hypervigilance.  He stated that he did not feel comfortable in social settings, especially among crowds.  He avoided social situations when possible but he felt "on guard" when he could not avoid it.  He had difficulty feeling emotionally close to others and felt distant from other, including his family.  He also reported feelings of anhedonia, low motivation, and scattered thinking and trouble concentrating.  It was noted that these symptoms were chronic in nature and caused significant impairment in the Veteran's functioning in social settings and relationships.  He was currently married to his wife of 40 years and had three sons.  The diagnostic impressions were chronic PTSD and recurrent major depressive disorder.

In VA mental health notes dated in June and July 2009, the Veteran reported dreams of combat, vigilance, avoidance, anhedonia, fatigue, occasional sadness, inattention, and low self esteem.  There were no suicidal or homicidal ideation, or symptoms of mania or psychosis.  On mental status examination, the Veteran maintained good grooming and hygiene.  No abnormal movements were shown.  He had good eye contact, regular speech, dysphoric mood, constricted affect, and goal directed and logical thought process.  He denied suicidal and homicidal ideation, intent, or plan, or hallucinations, or apparent delusions.  He had adequate insight, judgment and impulse control.  He was fully oriented.  The Axis I diagnosis was PTSD, and a Global Assessment Functioning (GAF) score of 60 was listed. 

In a September 2009 VA mental health note, the Veteran reported continuing symptoms of dreams of combat, vigilance, avoidance, and inattention.  Overall, he was more relaxed.  There were no suicidal or homicidal ideation, or symptoms of mania or psychosis.  On mental status examination, the Veteran maintained good grooming and hygiene.  No abnormal movements were shown.  He had good eye contact, regular speech, good mood, constricted affect, and goal directed and logical thought process.  He denied suicidal and homicidal ideation, intent, or plan, or hallucinations, or apparent delusions.  He had adequate insight, judgment and impulse control.  He was fully oriented.  The Axis I diagnosis was PTSD, and a GAF score of 65 was listed. 

In a November 2009 VA mental health note, the Veteran reported intrusive thoughts about his experience in Vietnam and chronic headaches.  He also reported strong psychological and physiological reactivity to trauma reminders, recurring nightmares, difficulty falling asleep, chronic sense of numbing and disconnection from his wife, children and grandchildren.  He avoided thinking about Vietnam and going out in public.  He endorsed symptoms of sleep disruption, hypervigilance, startle, difficulty concentrating, irritability including road rage, and difficulty in relationships with wife.  He reported a history of poor mood, "a little depressed," stronger sense of anhedonia, and lack of interest in many activities that used to pleasurable.  He denied history of overt hopelessness, suicidal ideation, or auditory/visual hallucination, or other psychotic symptoms.  On mental status examination, the Veteran was neatly-groomed, polite and cooperative.   No psychomotor agitation was shown.  He exhibited spontaneous speech, "a little depressed" mood, and affect appropriately reactive to material.  No suicidal or homicidal ideation, auditory or visual hallucination was shown.  Thought process was grossly well-organized, although it was a bit circumstantial at times.  His insight and judgment were fairly good.  The impression was moderate to severe PTSD, including severe emotional numbing and detachment, intrusive thoughts, irritability, hypervigilance.  The Axis I diagnoses were PTSD and mood disorder, not otherwise specified, and a GAF score of 60 was assigned.

In a December 2009 VA mental health note, the Veteran reported continuing symptoms of irritability and sense of detachment/distance from others.  He felt increased anxiety after attending psychotherapy sessions.  He had been drinking often as a way of dealing with anxiety relating to psychological reactivity to trauma reminders.  On mental status examination, the Veteran was neatly-groomed, polite and cooperative.   He exhibited spontaneous speech, appropriate, moderate-ranged affect.  No suicidal or homicidal ideation, auditory or visual hallucination was shown.  Thought process was grossly well-organized, linear and goal-directed.  His insight and judgment were fairly good.  

In a February 2010 VA mental health note, the Veteran reported mild to moderate increase in anxiety.  It was noted that his PTSD symptoms remained stable.  He reported nightmares, disrupted sleep, remaining highly avoidant (including difficulty feeling connected to family members and interacting in crowds), and clear somatization with respect to triggering experiences.  No suicidal ideation was shown.  On mental status examination, the Veteran was neatly-groomed, polite and cooperative.   No psychomotor agitation was shown.  He exhibited spontaneous speech, appropriate and moderate-ranged affect.  No suicidal or homicidal ideation, auditory or visual hallucination was shown.  Thought process was grossly well-organized, linear and goal-directed.  His insight and judgment were fair.  The impression was moderate-severe PTSD, including severe emotional numbing and detachment, intrusive thoughts, irritability, hypervigilance.  A GAF score of 60 was listed.

In a May 2010 VA mental health note, the Veteran reported continuing symptoms of reactivity to reminders, avoidance of thinking/talking about experiences, hypervigilance, and difficulty falling asleep.  He denied suicidal ideation or any acute psychiatric concerns.  On mental status examination, the Veteran was neatly dressed and groomed, polite and cooperative.   No psychomotor agitation was shown.  He exhibited spontaneous speech, appropriate and moderately-ranged affect.  No suicidal or homicidal ideation, auditory or visual hallucination was shown.  Thought process was grossly well-organized, linear and goal-directed.  His insight and judgment were fair.  The impression was chronic moderate-severe PTSD, and a GAF score of 55 was listed.

In an August 2010 VA mental health note, the Veteran reported decrease in irritability.  His mood seemed more positive and future-oriented.  On mental status examination, the Veteran was neatly dressed and groomed, polite and cooperative.   No psychomotor agitation was shown.  He exhibited spontaneous speech, euthymic and moderately-ranged affect.  No suicidal or homicidal ideation, auditory or visual hallucination was shown.  Thought process was grossly well-organized, linear and goal-directed.  His insight and judgment were fair.  A GAF score of 55 was listed.

The Veteran underwent a VA PTSD examination in September 2010.  The VA examiner indicated that the claims file was reviewed.  The Veteran complained that "I don't get close to people, especially my family.  I have nightmares occurring last at least twice a month.  I don't like crowds, I always feel like I am somebody looking in at activity and I am never part of what is happening."  The Veteran was married with three sons and was currently working as a test engineer.  He had worked for the same company since 1979.  The examiner noted that concerning psychiatric symptoms, the Veteran described experiencing symptoms consistent with a diagnosis of PTSD, including moderate re-experiencing of the in-service trauma, moderate symptoms of avoidance, and moderate symptoms of increased arousal.  Specifically, he had nightmares 2 to 3 times per month, increased physio-arousal when exposed to trauma-related cues, moderate social isolation and withdrawal, mild anhedonia, sleep impairment, irritability, diminished concentration, and hypervigilance.  He also had depressive symptoms that appeared to be linked to his PTSD symptoms.  As to the functional level, the examiner noted that overall, the Veteran described his symptoms as having a minimal to moderate impact on his day-to-day functioning.  He reported having a consistent and long work history.  He and his wife occasionally argued about him not being "emotional enough and that he holds back."  He reported not having a lot of friends but many acquaintances.  He stated that his social life had suffered from his PTSD symptoms, he did not socialize a lot.  He reported being capable of performing all activities of daily living without problems.

On mental status examination, the Veteran was well-groomed, casually dressed, alert, and fully-oriented.  He reported his mood was "okay."  His affect was appropriate and within normal limits; eye contact was appropriate.  His speech rate, tone and volume were normal and speech content was logical and goal-directed.  He was appropriate and cooperative during the examination.  He denied hallucination or other symptoms of psychosis, suicidal or homicidal ideation, and was judged to be of no danger to himself or others.  His insight and judgment appeared to be grossly intact.  The diagnostic impression was mild/moderate chronic PTSD, and a GAF score of 70 was listed.  Concerning the GAF score, the examiner noted that the Veteran had mild symptoms in social functioning, but generally was functioning well and had some meaningful personal relationships.  It was further noted that he appeared to have used his resources and support systems, such as intellect, family, and work, in positive ways throughout his life to distract himself from the PTSD symptoms.  He was found to be competent to manage his own funds.

In VA mental health notes dated from November 2010 to June 2011, the Veteran denied any acute psychiatric problems or concerns.  On mental status examination, the Veteran was neatly dressed and groomed, polite and cooperative.   He exhibited normal speech and euthymic and moderately-ranged affect.  No suicidal or homicidal ideation, auditory or visual hallucination was shown.  His thought process was grossly well-organized and his insight and judgment were fair.  GAF score was 60 in November 2010 and 63 in June 2011.

In a March 2011 written statement, the Veteran's wife reported the Veteran's symptoms of constant vigilance, trouble sleeping, emotional numbness, irritability, mood swings, and feeling uncomfortable in social settings.

At the March 2011 DRO hearing, the Veteran reported nightmares, social isolation, difficulty interacting with his family, feeling uncomfortable in social settings, problems with understanding complex demands and forgetting to complete tasks, difficulty sleeping, panic attacks, and concentration problems.

In a November 2011 VA mental health note, the Veteran reported doing relatively well and denied any acute psychiatric concerns.  On mental status examination, the Veteran was casually dressed and groomed, polite and cooperative.   He exhibited spontaneous speech and euthymic and fully-ranged affect that was appropriate to content.  No suicidal or homicidal ideation, auditory or visual hallucination was shown.  His thought process was grossly well-organized, linear and goal-directed.  His insight and judgment were fair.  A GAF score of 60 was listed.

At the December 2011 Board hearing, the Veteran testified as to his symptoms of irritability, continuous anxiety and inability to relax, always being "on guard," nightmares, avoiding social situations and crowds, emotional numbness, and panic attacks.  He stated that he was recommended an early retirement at work; while working he had problems getting along with his supervisors and co-workers.  He described problems with short-term memory and social impairment including feeling distant from his children, not having any friends or hobbies.

A March 2012 VA mental health note reflects that on mental status examination, the Veteran was neatly dressed and groomed, polite and cooperative.  He exhibited spontaneous speech and euthymic and moderately-ranged affect that was appropriate to content.  No suicidal or homicidal ideation, auditory or visual hallucination was shown.  His thought process was grossly well-organized; however, he had word findings difficulties, memory problems and occasional malapropism.  His insight and judgment were fair.  A GAF score of 60 was listed.

In VA mental health notes dated in June and October 2012, the Veteran reported generally doing well.  He had occasional episodes of feeling down.  He denied any suicidal ideation.  On mental status examination, the Veteran was neatly dressed and groomed, polite and cooperative.   He exhibited spontaneous speech and euthymic and fully-ranged affect that was appropriate to content.  No suicidal or homicidal ideation, auditory or visual hallucination was shown.  His thought process was grossly well-organized, linear and goal-directed.  His insight and judgment were fair.  A GAF score of 62 was listed.

The Veteran's PTSD is currently evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413 (2013).

A 50 percent disability rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

Based on a thorough review of all of the evidence of record, as outlined above, the Board finds that the Veteran's total disability picture most closely approximates the criteria for a 50 percent initial rating.  38 C.F.R. § 4.7 (2013).  In reaching this determination, the Board finds it significant that the VA examiner and treatment providers who conducted a comprehensive psychiatric assessment of the Veteran, diagnosed PTSD, and estimated that his GAF score was no less than 60, which, as discussed above, is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  DSM-IV at 46-47.  Furthermore, the Veteran's symptomatology as evidenced by the record corresponds with, and is compatible with a GAF score in the 60s.

In short, the Board finds that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity with difficulty establishing and maintaining effective work and social relationships, due to such symptoms as mood swings, anxiety, panic attacks, irritability, sleep impairment with nightmares occurring 2 to 3 times a month, intrusive thoughts, hypervigilance, concentration and memory problems, avoidance behaviors, emotional numbness, feelings of detachment from others, difficulty with intimacy, and social isolation.

While a 50 percent initial rating is warranted, the Veteran's total disability picture does not rise to the severity required for a 70 percent or higher rating.  In this regard, the Board finds that no significant occupational impairment has been shown.  To that effect, the September 2010 VA examiner noted that the Veteran had a consistent and long work history.  At the May 2011 DRO hearing, the Veteran reported that he had recently retired from his job at the age of 67.  Although he related at the December 2011 Board hearing that he was advised an early retirement in anticipation of reduction in work force and that he had problems getting along with supervisors and coworkers while working, despite the problems, he had been able to maintain employment working for the same company for over 30 years before his retirement.  

Regarding the Veteran's social relationships with others, he reported having no friends.  However, he had been married for over 40 years to his wife with three grown children and two grandchildren.  Although he indicated that he had difficulty with intimacy, overall, he had been able to maintain a fair relationship to the extent that his socially isolative behaviors and emotional problems did not prove to be destructive to his family relationships.  The September 2010 VA examiner found that the Veteran described his PTSD symptoms as having a minimal or moderate impact on his daily functioning and that it appeared that he had used resources and support systems, such as intellect, family and work in positive ways to distract himself from his PTSD symptoms.  Accordingly, while the Veteran has shown moderate difficulty in social relationships, he has also demonstrated that he is able to establish and maintain relationships, such as his over 40 year long marriage to his wife and relationships with his children.

The Board also finds it significant that no abnormalities were found with regard to the Veteran's thought processes, speech and communication at any of his VA examinations and treatments.  The VA examination and outpatient treatment records specifically indicated that the Veteran had spontaneous and normal speech and polite and cooperative attitude.  His thought process was well-organized, logical and goal-directed and his affect was fully or moderately ranged.  Additionally, the Veteran's appearance, hygiene, and behavior were noted as appropriate throughout the record.  Furthermore, while the Board notes that the Veteran reported that he had been easily irritable, the record is devoid of evidence indicating that the Veteran has had any episodes of violence or aggression.  Lastly, there is no indication that the Veteran is suicidal, delusional, grossly inappropriate, disoriented, in persistent danger of hurting himself or others, or is unable to perform the activities of daily living.  On mental status examinations, no suicidal or homicidal ideation, hallucinations, delusions, or psychosis were shown.

The Board recognizes that as discussed above, the symptoms listed in the 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  In this regard, the Board also notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code, but it must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

However, as explained above, functional impairment comparable to that contemplated by the 70 percent rating criteria has not been shown in this case.  Further, the Board notes that the Veteran has not demonstrated suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene, inability to establish and maintain effective relationships were not shown.

Rather, the Board finds that the Veteran's psychiatric symptomatology affecting the level of his social and occupational functioning level is in the moderate range.  There is evidence of difficulty in adapting to stressful circumstances, including work or a work like setting.  However, overall, the Veteran's disability picture, manifested by symptoms of mood swings, anxiety, panic attacks, irritability, sleep impairment with nightmares occurring 2 to 3 times a month, intrusive thoughts, hypervigilance, concentration and memory problems, avoidance behaviors, emotional numbness, feelings of detachment from others, difficulty with intimacy, and social isolation have been shown to be productive of functional impairment which more closely approximates the type and degree of symptoms listed in the 50 percent rating criteria.  Accordingly, the 50 percent initial rating is the appropriate rating in this case.  38 C.F.R. § 4.7.

Staged ratings have been considered.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence of record does not show a distinct period of time on appeal during which a rating in excess of 50 percent would be warranted at any time during the rating period on appeal.  See Fenderson, 12 Vet. App. at 126.  The medical evidence of record reflects that the Veteran had similar psychiatric symptoms which appear to have remained relatively stable throughout the rating period on appeal.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected PTSD.  See Thun, 22 Vet. App. at 115.  The Veteran's PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the rating assigned herein and he does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his psychiatric disability with the pertinent schedular criteria does not show that his service-connected PTSD presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's PTSD.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unable to secure and maintain substantially employment due to his service-connected PTSD.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

Earlier Effective Date

The effective date for the grant of direct service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2)(i).

Pertinent VA regulations provide that a claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriquez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up issues not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998).

An informal claim is defined as "[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant...."  38 C.F.R. § 3.155.  Such an informal claim must identify the benefit sought; and, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than September 9, 2010, for the grant of service connection for PTSD.

As noted above, the Veteran was discharged from military service in October 1970.  The record reflects that, while VA received written communications from the Veteran within the year following discharge from service, none of the correspondence referred to a psychiatric disability.  Rather, they pertained to educational benefits, including training as a pilot.  Additonally, while the Veteran applied for VA disability compensation in 2008 for prostate cancer, no reference was made at that time to a psychiatric disability.

The Veteran submitted a claim for service connection for PTSD on September 9, 2010.  This claim ultimately led to the October 2010 rating decision that granted service connection PTSD with an effective date of September 9, 2010.

The Veteran contends that the effective date for service connection for PTSD should be July 13, 2009, the date on which his representative referred him to the Norwich Vet Center to seek treatment for PTSD.  At the March 2011 DRO hearing, the Veteran's representative averred that he referred the Veteran to the Norwich Vet Center to obtain a diagnosis of PTSD so that he could file a service connection claim.  The representative asserted that based on the Veteran's intention of filing a claim, the date of initial treatment at the Vet Center constitutes an informal claim.

Applying the pertinent VA regulation (38 C.F.R. § 3.400(b)(2)(i)) to the facts, it is clear that an effective date earlier than September 9, 2010, is not warranted for the grant of service connection for PTSD.  Indeed, the record contains the Vet Center assessment report dated July 13, 2009.  However, that report does not indicate that the Veteran was seeking compensation and/or pension benefits that are awarded for service-connected disabilities.

Although the July 2009 Vet Center treatment report indicates that the Veteran was referred by his representative to seek treatment for PTSD and that the Veteran was encouraged to apply for service connection for PTSD by the Vet Center personnel, the act of seeking treatment for PTSD in and of itself, whatever the Veteran's intention may have been, does not constitute an indication of an intent to apply for VA compensation benefits.  As noted above, an informal claim must identify the benefit sought.  However, the Veteran's July 2009 Vet Center treatment report did not identify the specific benefit that is now being sought retroactively.  See 38 C.F.R. § 3.155.

Furthermore, the Veteran submitted the July 2009 Vet Center treatment report to VA for the first time when he, in fact, filed a written claim for service connection disability compensation for PTSD, which was received by VA on September 9, 2010.

It is unfortunate that the Veteran was not aware that the action of seeking treatment at a VA facility did not constitute an informal action to apply for service connection compensation benefits.  The Board is also aware of the Veteran's contention that he relied on his representative's advice that such action constituted an informal claim for service connection for PTSD to receive compensation benefits.  Nevertheless, despite any such misunderstanding, the Board is required to apply the law on this point which precludes an earlier effective date.

As such, there is no evidence or statement dated before September 9, 2010, that can be construed as a formal or informal claim for service connection.  Thus, the Board finds that an effective date prior to September 9, 2010, for the grant of service connection for PTSD is not warranted.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating of 50 percent, but no higher, for PTSD is granted.

Entitlement to an effective date prior to September 9, 2010 for service connection for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


